DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 06/08/2020.  Claims 1-21 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
 	Claims 1,2,12-13 and 20 are objected to because of the following informalities:  Claims 1,2,12-13 and 20   recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claims should be worded in a clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. 
 	Claim 7 recites the phrase “calculated filed” which appears applicant intends to recite “calculated field”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al.( US Patent Application Publication 2015/0082219 A1, hereinafter “Beck”)  and further in view of  Ferrari .( US Patent Application Publication 2013/0339311 A1, hereinafter “Ferrari ”)

 	As to claim 1, Beck teaches a visualization system comprising:  instantiate a visualization application as an on demand service configured to integrate with a dynamic schema database; generate user interface displays for the visualization application; (Beck par [0081] teaches Web browser)
 	a first display configured to accept specification of a database and/or database collection to access (Beck par [0084] teaches decision tree include various steps 68-76. Beck par [0085] further teaches user has selected the IC at step 76): 
 	manage user access roles for visualization of the data within the database and/or collection based on defined public and private access functions ;( Beck par [0083] teaches user login information which is associated with user privileges and job role information)  
 	a second display for visualization of a dashboard builder interface, the second display including a visualization of data fields within the database and/or database collection; (Beck par [0085] teaches user has selected the IC in step 76 which triggers display of indications of various objects 78)
wherein the at least one processor is configured to accept drag and drop operations in the user interface associated with the data fields to generate visualizations of the database and/or database collection data (Beck par [0085] teaches user may drag and drop  the object representation 78 to canvas 64 to automatically generate a visualization); and wherein the at least one processor is configure to dynamically select visualization operations responsive to data selected via the drag and drop operations.(Beck par [0085] teaches user may drag and drop  the object representation 78 to canvas 64 to automatically generate a visualization) 	Beck fails to expressly teach manage user access roles for visualization of the data within the database and/or collection based on defined public and private access functions.
 	However, Ferrari teaches manage user access roles for visualization of the data within the database and/or collection based on defined public and private access functions. (Ferrari par [0102] teaches group objects can constrain the data accessed by a user based on permissions, security privileges, and public/private designations for data objects and/or attributes)
  	Beck and Ferrari are analogous art directed toward information retrieval and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Beck and Ferrari according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to improve data security.
 	As to claim 2, Beck and Ferrari teach the system of claim 1, wherein the at least one processor is further configured to: sample the database and/or database collection; identify nested database data; and include functions associated with nested database data for selection in the user interface.(Beck  par [0063] teaches visual information builder automatically  determines data attributes based on user input and any preexisting  context information) 	As to claim 3, Beck  and Ferrari teach the system of claim 2, wherein the at least one processor is further configured to: identify database fields has different data types; and select a representative data type and associated functions for visualization. (Beck par [0064] teaches a visualization picker may be any set of user interface controls adapted to enable a user to select a visualization type among plural visualization types)  	As to claim 4, Beck and Ferrari teach the system of claim 3, wherein the at least one processor is configured to select the representative data type based on a most commonly occurring data type in the sample. (Beck par [0073] teaches displaying selection of attributes, dimensions and measures most relevant to the selected task) 	As to claim 5, Beck and Ferrari teach the system of claim 2, wherein the at least one processor is configured to display a set of missed fields, wherein the missed fields are in the database collection and not within the sample of the database collection.(Beck Fig.4 and par [0097] teaches displaying attributes 112 and actions 114) 	As to claim 6, Beck and Ferrari teach the system of claim 1, wherein the at least one processor is configured to: display inputs for definition of calculated fields; and associate the calculated field with a data source and data visualization.(Beck par [0100] teaches the visualization picker 84 is adapted to provide user options to select visualization tasks or actions 114 they would like to use for their visualization  	As to claim 7, Beck and Ferrari teach the system of claim 6, wherein the at least one processor is configured to: maintain a global identifier for the calculated filed; and enable user selection of the calculated field based on determining valid permission to access the visualization.(Beck par [0083] teaches  user login information which is associated with user privileges and job role information)
 	As to claim 8, Beck and Ferrari teach the system of claim 1, wherein management of the user access roles includes defining public and private access functions ( Ferrari par [0102] teaches group objects can constrain the data accessed by a user based on permissions, security privileges, public/private designations for data objects and/or attributes), wherein private access functions require privileged access in order execute.(Ferrari par [0106] teaches viewing As to claim 9, Beck and Ferrari teach the system of claim 8, wherein the at least one processor is configured to limit end user access to private functions through access tokens and association between private functions and individual databases and/or database collections.(Ferrari par [0210] teaches the system can be configured to define tokens  to allow an end user to modify the behavior of an information access application or a set of components within the information access application) 	As to claim 10, Beck and Ferrari teach the system of claim 9, wherein the at least one processor is configured to permit access to public functions to any authorized user, and control access to the visualization system based on first set of authorization information.(Ferrari par [0098] teaches data objects and/or attributes can include public/private designations that are used to filter the set of results and any refinements)
 	As to claim 11, Beck and Ferrari teach the system of claim 10, wherein the at least one processor is configured to validate proper access to the private function using a second set of authorization information. (Ferrari par [073] teaches private attributes cab be reserved and/or blocked based on contextual or authorization based security)

 	Claims 12-20 merely recite a method to be performed by the system of claims 1-9 respectively. Accordingly, Beck and Ferrari teach every limitation of claims 12-20 as indicates in the above rejection of claims 1-9 respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Beck    and further in view of Ah-Soon et al.(US Patent Application Publication 2014/0188845 A1, hereinafter “Ah-Soon”)
	 	As to claim 21, Beck teaches a visualization system configured to create interactive visualization of database data including dynamic schema databases, comprising: 
 	at least one processor operatively connected to a memory; a visualization service layer, executed by the at least one processor, wherein the visualization layer includes definition of user access roles and associated users, (Beck par [0047] teaches user permission may be any permissions or specification permissions associated with a user)
 	wherein the user access roles include at least; a first role establishing permission to view a visualization (Beck par [0047] teaches the permission specify whether or not and/or how a user may access or use data, software functionality or other enterprise resources); 
 	a second role establishing permission to create a visualization based on linking to a data source (Beck par [0083] teaches user login information which is 
 	a third role establishing administrative privileges to the visualization (Beck par [0048] teaches if a user is a system administrator employee, the user may have a special permissions to change system configuration parameters and may have special access to various types of visualizations);  
 	a data access service layer, executed by the at least one processor, configured to control access and enforce data access permissions to database data contained in the dynamic schema database; (Beck par [0083] teaches  user login information which is associated with user privileges and job role information)
 	wherein the at least one processor is configured to: manage communication between the visualization service layer and the data access service layer ;( Beck par [0083] teaches user login information which is associated with user privileges and job role information)
 	enable creation of a data source from a collection in the dynamic schema database by users having an authorized user role; link the data source to a first visualization of data in the collection (Beck par [0083] teaches  user login information which is associated with user privileges and job role information. Beck par [0085] teaches user may drag and drop the object representation 78 to canvas 64 to automatically generate a visualization); 
 	render the visualization to users having an authorized user role; and 

 	Beck fails to expressly teach render the visualization to users having an authorized user role; and dynamically define access rights to the visualization based on assignment of at least one of the first, second, or third role or a public access.
 	However, Ah-Soon teaches render the visualization to users having an authorized user role; and dynamically define access rights to the visualization based on assignment of at least one of the first, second, or third role or a public access.(Ah-Soon par [0064] teaches  shared query may be associated with a set of access rights identified by the query designer. Ah-Soon par [0065] further teaches once published, reporting tools and systems may view and access the shared query, subject to any defined access rights)
 	Beck and Ah-Soon are analogous art directed toward information retrieval and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Beck and Ah-Soon according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to improve data security.





Conclusion	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.